internal_revenue_service number info release date index number ------------------------------- ---------------------- --------------------------- -------------------------------- - - dear ------------------ department of the treasury washington dc person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi genin-123529-05 date may this letter responds to your inquiry received date requesting assistance regarding a late s_corporation_election for the taxable_year based on the information provided and your account history it appears that you are ineligible for automatic relief under the revenue procedures generally to request relief for a late s_corporation_election you must request a private_letter_ruling plr from the national_office the procedures for requesting a plr are set forth in revproc_2005_1 copy enclosed the standard user_fee for a plr is dollar_figure however if the entity’s gross_income was less than dollar_figure million on the tax_return it qualifies for a reduced user_fee of dollar_figure in order for us to accept the lower fee you must include a statement verifying the taxpayer’s gross_income otherwise you will be billed for the higher user_fee if you decide to submit a formal request for a plr please follow the sample format shown in appendix b of revproc_2005_1 your request must include required procedural statements a user_fee check and documents to substantiate your intent to be an s_corporation please refer your ruling_request to the following address attn cc pa t p o box ben franklin station washington dc direct to cc psi incidentally the irs has developed two compact discs cds to help educate small_business owners on their tax responsibilities publication introduction to federal taxes for small_business self-employed and publication small_business workshop these items are free and can be ordered by calling an online classroom is available at www irs gov businesses small genin-123529-05 this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful if you have any additional questions please contact our office at sincerely s dianna k miosi dianna k miosi chief branch office of associate chief_counsel passthroughs special industries enclosure
